Campbell, J.,
delivered the opinion of the court.
If Harris had the right to revoke the submission to arbitration, that is decisive of this case, for it is undisputed that he did revoke it. The right of either party to revoke a submission before award made, where the submission is not a rule of court, or regulated by statute changing the common law, is well settled and universally recognized. Morse on Arbitration and Award, 230; Caldwell on Arbitration, 76; Billing on Awards, 263; Kyd on Awards, 29. It matters not that the submission is by deed or that it contains a stipulation against the revocability of the submission. Same authorities, and 6 Wait’s Actions and Defences, 516, § 6. Nor *216can the fact that there was a valuable consideration for the agreement of one of the parties to submit to arbitration affect his right to revoke.
Morse on Arbitration and Award, 231, 232, countenances the idea that a consideration would affect the power of revocation, but the cases cited in support of that view do not sustain it. They are McGheehen v. Duffield, 6 Penn. St. 497, and Bank of Monroe v. Widner, 11 Paige, 529. The first was under a statute, and was a proceeding in court, and was besides a case of revocation of the submission after-award made. The agreement to submit was held to be more than a mere submission, because it related to other matters and conferred other rights on the parties. In the other case, it was held that the revocation came too late, and was controlled by a statute applicable to it. Both of these cases are cited and remarked on, in § 6, p. 516, of 6 Wait’s Actions and Defénces, and are not there regarded as authorities against the right of either party to a common-law submission to arbitration to revoke it before award made, because of a consideration. We have found no hint of any such modification of the rule, except as stated above. At common law a seal stood for a consideration, and mutual promises were a sufficient consideration, each for the other, and yet a submission by deed, with reciprocal stipulations, and with a covenant against revocability, was held to be revocable, which shows that the existence of a consideration could make no difference as to the right to revoke a submission. This view renders a consideration of any other question in this case unnecessary.

Judgment affirmed.